Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of photo frames, calendars, letter openers, atomizers, bookends, pen stands, paper weights, salt shakers, boxes, coaster set, and match holders chiefly used on the table or in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.